     Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 10-329

TRAVIS HUDSON                                                              SECTION I

                                ORDER & REASONS

      Before the Court is pro se defendant Travis Hudson’s (“Hudson”) motion1 for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

government opposes the motion. 2 Because Hudson has not demonstrated that he has

satisfied the statutory exhaustion requirement, the motion is dismissed without

prejudice.

                                           I.

      On January 9, 2013, Hudson pled guilty to counts one and twenty-one of the

third superseding indictment,3 which charged him with conspiracy to violate the

Racketeer Influence and Corrupt Organizations Act (“RICO”), in violation of Title 18

U.S.C. § 1962(d) and distribution of a quantity of cocaine base, in violation of Title of

21 U.S.C. § 841(a)(1) and 841(b)(1)(C).4 This Court sentenced Hudson on July 12,

2013 to a term of imprisonment of 240 months as to each count, to be served

concurrently, and to one five-year term of supervised release as to the conspiracy




1 R. Doc. No. 746.
2 R. Doc. No. 749.
3 R. Doc. No. 69.
4 R. Doc. No. 334.



                                           1
     Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 2 of 6




charge, and one three-year term of supervised release as to the distribution charge,

to be served concurrently.5 Hudson is currently incarcerated at USP Atlanta; his

projected release date is June 3, 2027.6

      Hudson asks the Court to grant him compassionate release due to the COVID-

19 pandemic.7 He contends that he suffers from “chronic kidney disease,” which he

states places him “at risk for severe illness, complication, or death” if he were to

contract COVID-19.8 He further states that he is “already suffering from cisted

complication on my right jaw and private area.”9 He draws the Court’s attention to

what he characterizes as a similar situation in United States v. Young, No. 19-5055,

2020 WL 2614745 (W.D. Wash. May 22, 2020).

      Hudson does not assert, however, that he has submitted a request for

compassionate release to the warden of USP Atlanta or otherwise exhausted his

administrative remedies with the Bureau of Prisons (“BOP”). Rather, he states that

he “did all necessary processes in attempt to request home confinement from all

administrative officials, including the warden.”10

      The government opposes Hudson’s motion.         The government asserts that

Hudson has not has not “presented an internal request for release to his warden to

start the 30-day clock that must run before this Court has authority to entertain his




5 R. Doc. No. 522, at 2–3.
6 R. Doc. No. 749, at 2.
7 R. Doc. No. 746, at 1.
8 Id.
9 Id.
10 Id.



                                           2
     Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 3 of 6




motion,   nor    has   he otherwise   exhausted    his   administrative   remedies.”11

Alternatively, the government argues that, should the Court reach the merits,

compassionate release should be denied.12 The government concedes that “Hudson’s

medical records confirm that he suffers from chronic kidney disease, stage 4 (severe)”

and that, therefore, Hudson has alleged an extraordinary and compelling reason.

However, the government argues that other factors weigh against Hudson’s release. 13

                                          II.

       In pertinent part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

       Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).



11 R. Doc. No. 749, at 1.
12 Id.
13 Id. at 16–17.



                                          3
     Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 4 of 6




      In United States v. Franco, the Fifth Circuit determined that the

administrative      exhaustion    requirement     “is not jurisdictional,   but   that

it is mandatory.” No. 20-60473, 2020 WL 5249369, at *1 (5th Cir. Sept. 3, 2020)

(emphasis in original).   This holding comports with that of three other circuits.

See United States v. Alam, No. 20-1298, 2020 WL 2845694, at *3 (6th Cir. June 2,

2020) (explaining that a court “may not grant relief” if the defendant has not complied

with the exhaustion requirement, which operates as an “unyielding procedural

requirement[]”) (internal quotation and citations omitted); United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) (characterizing the defendant’s failure to exhaust

administrative remedies as “a glaring roadblock foreclosing compassionate release at

this point”); United States v. Springer, No. 20-5000, 2020 WL 3989451, at *3 (10th

Cir. July 15, 2020).

      The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 16-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May 19,

2020); United States v. Van Sickle, No. 18-0250, 2020 WL 2219496, at *3 (W.D. Wash.

May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL 2130999, at *3 (W.D.

La. May 5, 2020).

                                         III.

      Hudson has not made a showing that he has “fully exhausted all

administrative rights to appeal” or that 30 days have lapsed since the receipt of a

request for compassionate release by the warden of the facility where he is




                                          4
        Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 5 of 6




incarcerated. See 18 U.S.C. § 3582(c)(1)(A). Though Hudson states that he requested

“home confinement” from the warden of his facility and that a response was not

provided to him within 30 days,14 a request for home confinement does not satisfy the

administrative exhaustion requirement for compassionate release. See, e.g., United

States v. Sutherland, No. 17-131, 2020 WL 3251030, at *4 (M.D. Pa. June 16, 2020)

(finding that a defendant who submitted a request to his warden for release to home

confinement failed to exhaust the administrative remedies for compassionate

release).

         Home confinement is distinct from compassionate release; it is a different

remedy, originating from a different statute, which a court must handle distinctly.

See Cordaro v. Finley, No. 10-75, 2020 WL 2084960, at *1 (M.D. Pa. Apr. 30, 2020)

(“Insofar      as    [the     defendant’s]   filing   is   considered   as   a   motion

for compassionate release, it will be dismissed without prejudice for lack of

jurisdiction due to his failure to exhaust his BOP administrative remedies under §

3582(c)(1)(A)(i). To the extent [the defendant] is challenging the BOP’s decision that

he is not eligible for home confinement designation under the Coronavirus Aid,

Relief, and Economic Security Act (the “CARES Act”), Pub. L. 116-136, § 12003, the

court does not have authority to grant his request for relief and order the BOP

to release him to home confinement.”); see also United States v. Crinel, No. 15-61,

2020 WL 3884521, at *3 (E.D. La. July 9, 2020) (Morgan, J.) (distinguishing

compassionate release from home confinement).



14   R. Doc. No. 746, at 1.


                                              5
      Case 2:10-cr-00329-LMA-ALC Document 759 Filed 09/29/20 Page 6 of 6




       Because Hudson has not satisfied his burden of proof with respect to 18 U.S.C.

§   3582(c)(1)(A)’s   statutory   exhaustion    requirement,   Hudson’s   motion   for

compassionate release is not properly before the Court.

                                          IV.

       Accordingly,

       IT IS ORDERED that Hudson’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE. Hudson may

refile his motion once he has satisfied one of the two avenues for exhaustion pursuant

to 18 U.S.C. § 3582(c)(1)(A).

       New Orleans, Louisiana, September 29, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                          6
